



 

NEGOTIABLE PROMISSORY NOTE






DATE:            October 16, 2018
LOAN AMOUNT:    $2,700,000.00
FOR VALUE RECEIVED, we promise to pay to the order of the Prince Edward Island
Century 2000 Fund Inc. (“PEICFI”), at its Head Office at P.O. Box 1176, 94
Euston Street, 2nd Floor, Charlottetown, Prince Edward Island C1A 7M8, the
principal sum of Two Million Seven Hundred Thousand----------xx/100 Dollars
($2,700,000.00) (hereinafter called “the principal”), with interest at the rate
of Four percent (4.0%) per annum, calculated daily, not in advance, in equal
consecutive monthly installments in the amount of Sixteen Thousand Three Hundred
and Fourteen ------------66/100 Dollars ($16,314.66) principal and interest
amortized, commencing on the 1st day of November, 2018 and continuing on the 1st
day of each and every month thereafter up to and including the 1st day of
October, 2023, on which date the balance of principal outstanding, together with
accrued interest then unpaid, shall become due and payable.
Each of the said monthly, installments shall be applied firstly to unpaid
interest accrued at the rate aforesaid and secondly in reduction of the
principal. Interest shall accrue as well after as before maturity and both
before and after default and installments of principal and interest in arrears
shall bear interest at the rate aforesaid, which interest shall be payable
forthwith as it accrues without notice or demand.
If any installment of principal or the accrued interest payable
contemporaneously therewith remains unpaid after the date on which it becomes
due, the whole of the principal and accrued interest shall forthwith become due
and payable at the option of the PEICFI.
Principal may be repaid in whole, or in part, at any time, without penalty.
Prepayments effect a permanent reduction of the loan, which may not be
re-advanced to the undersigned thereafter. Partial prepayments shall be applied
regressively on the last maturing instalments of principal.


 
 
AQUA BOUNTY CANADA INC.
 
Per:
/s/ David A. Frank
 
 
 
Per:
 






